Citation Nr: 0804056	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

3.  Entitlement to a compensable evaluation for right foot 
hallux valgus.

4.  Entitlement to a compensable evaluation for left foot 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that in August 2003, the veteran submitted 
that he did not agree with the effective date assigned to the 
grant of entitlement to service connection for his right knee 
disability.  This matter is, accordingly, referred to the RO 
for any appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to claims of entitlement to increased ratings 
for his left knee, right knee, right foot, and left foot 
disabilities.

The most recent VA treatment records that have been 
associated with the claims folder are from November 2005.  
Thus, pursuant to VA's duty to assist the veteran, complete 
and current treatment records, relevant to the issues on 
appeal, should be obtained.  38 U.S.C.A. § 5103A(a), (b), (c) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(2) (2007).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board acknowledges that 
the veteran was provided a VA examination in January 2005.  
The veteran, by means of his representative, however, has 
alleged that the aforementioned examination is inadequate for 
rating purposes because the claims folder was not available 
for the examiner's review and it does not accurately reflect 
the veteran's current disability picture.  Accordingly, the 
veteran should be afforded an additional VA examination to 
ascertain the current severity of his knee and foot 
disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain complete and 
current VA treatment records for the 
veteran from the Kansas City and Heartland 
VAMCs as of November 2005.

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected knee 
disabilities.  The claims folder must be 
provided to the examiner.  Any indicated 
studies should be performed.  The examiner 
should undertake range of motion studies 
for each knee, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of each knee.  The examiner 
should also determine if the knee locks 
and if so the frequency of the locking.

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected foot 
disabilities.  The claims folder must be 
provided to the examiner.  Any indicated 
studies should be performed.  The examiner 
should identify all pathology found, and 
comment on any functional limitations 
caused by the service-connected 
disabilities.  The examiner should also 
comment on whether or not the veteran's 
hallux valgus disability results in any 
limitation of motion, and if, so note both 
active and passive range of motion in 
degrees. The examiner should also comment 
on whether the hallux valgus disability in 
each foot is appropriately characterized 
as moderate, moderately severe, or severe.

4.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  With 
respect to the veteran's knees, the RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion, limitation of 
extension, and recurrent subluxation or 
lateral instability for each knee.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



